DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner has noted the Applicant’s claiming priority to provisional U.S. Application 62/426,826.
The Examiner has noted the Applicant’s claiming priority as continuation of U.S. Application 15/822,639.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the grounds of non-statutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,810,659.

Instant claims 1-20 fully “read-on” or are anticipated by reference claims 1-20 of U.S. Patent No. 10,810,659. This is a non-statutory, obviousness-type Double Patenting rejection with an anticipation analysis. See MPEP 804(II)(B)(1).
A demonstration of the manner in which claim 1 (as representative) “reads on” claim 1 of the patent is provided below.
U.S. Patent No. 10,810,659 recites a method comprising:
receiving a first data feed from a first online site related to a first auction; Claim 1 of U.S. Patent No. 10,810,659 recites “receiving a first data feed from a first online site…”.
receiving a second data feed from a second online site related to a second auction; Claim 1 of U.S. Patent No. 10,810,659 recites “receiving a second data feed from a second online site…”.
displaying, on a display screen, a menu GUI, the menu GUI including a main display section and a supplemental display section; Claim 1 of U.S. Patent No. 10,810,659 recites “displaying, on a display screen, a menu GUI, the menu GUI including…”.
displaying a first auction information included in the first data feed in the main display section, the main display section further including a main bid option; Claim 1 of U.S. Patent No. 10,810,659 recites “displaying the first auction information included in the first data feed in the main display…”.
displaying second auction information included in the second data feed in the supplemental display section, the supplemental display section including a supplemental bid option; Claim 1 of U.S. Patent No. 10,810,659 recites “displaying the second auction information included in the second data feed in the supplemental display…”.
receiving a bid input through the main bid option; Claim 1 of U.S. Patent No. 10,810,659 recites “receiving a bid input through the main bid option”.
transmitting the bid input to the first online site. Claim 1 of U.S. Patent No. 10,810,659 recites “transmitting the bid input to the first online site…”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatnetable by Rabenold (US 20130179293 A1) in view of Alban (US 20070214075 A1).

Regarding Claim 1: Rabenold discloses a method comprising:
displaying, on a display screen, a menu GUI, the menu GUI including a main display section and a supplemental display section; Rabenold discloses an interface with a main bidding screen and one or more docked mini-bidding screens (Rabenold: [0043]; see also: [0046]).
displaying a first auction information included in the first data feed in the main display section, the main display section further including a main bid option; Rabenold discloses a main bidding screen that displays a feed of an auction with an item description and action buttons to submit bids (Rabenold: [0043-0044]; see also: [0015]; [0050]).
displaying second auction information included in the second data feed in the supplemental display section, the supplemental display section including a supplemental bid option; Rabenold discloses docked mini-bidding screens that displays limited information and action buttons to submit bids (Rabenold: [0043-0045]; see also: [0015]; [0050]).
receiving a bid input through the main bid option; Rabenold discloses being able to place bids on an auction through the bidding windows action buttons (Rabenold: [0045]; see also: [0050]).
transmitting the bid input to the first online site. Rabenold discloses the entered bid being sent to the appropriate bid processing system for the auction (Rabenold: [0060]).


a first online site or a second online site. Notably, however, Rabenold does disclose receiving an audio/video feed and information from multiple auctions (Rabenold: [0036]).
To that accord, Alban does teach a first online site or a second online site. Alban teaches interfacing with auction sites and getting the auction data, including status, submissions, etc. (Alban: [0037]; see also: [0006]; [0011]; [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the receiving of data from the websites of the auctions to the invention of Rabenold. One of ordinary skill in the art would have been motivated to do so in order to allow buyers and sellers to control multiple auctions on multiple sites from one manageable location (Ablan: [0004]).

Regarding Claim 2: Rabenold in view of Alban discloses the limitations of claim 1 above.
Rabenold further discloses wherein the main display section further includes at least one of a current lot field, a bid history, auctioneer notes, item specific information, or upcoming lots information related to the first auction. Examiner notes that Applicant recites or in the claim. Rabenold discloses the main bidding window displaying the feed for the auction item, the current bid information on the auction, and an item description section (Rabenold: [0043-0045]; see also: [0010]; [0047]; Fig. 3; Fig. 4).

Regarding Claim 3: Rabenold in view of Alban discloses the limitations of claim 1 above.
Rabenold further discloses wherein the supplemental display section further includes at least one of a current lot field, a bid history, auctioneer notes, item specific information, or upcoming lots information related to the second auction. Rabenold discloses the mini-bidding windows to display the same information as the main bidding window, which included a feed, current bid information, and an item description, as disclosed above (Rabenold: [0045]; see also: [0011]; Fig. 3; Fig. 4).




Regarding Claim 4: Rabenold in view of Alban discloses the limitations of claim 1 above.
Rabenold further discloses receiving a selection of the supplemental display section; and controlling a modification of the menu GUI that switches display of the second auction information into the main display section and display of the first auction information into the supplemental display section. Rabenold discloses an option where clicking on an inactive mini-bidding window can switch the auction to the main bidding screen (Rabenold: [0050]; see also: [0047]).

Regarding Claim 5: Rabenold in view of Alban discloses the limitations of claim 1 above.
Rabenold further discloses wherein the first auction information displayed in the main display section includes streaming audio and streaming video included in the first data feed. Rabenold discloses obtaining an audio/feed to display in the bidding window (Rabenold: [0036]; see also: [0044]).

Regarding Claim 6: Rabenold in view of Alban discloses the limitations of claim 1 above.
Rabenold further discloses wherein the second data feed includes streaming video from the second online site; and wherein displaying the second auction information comprises: filtering the streaming video from the second data feed to display the second auction information without the streaming video. Rabenold discloses the mini-bidding windows displaying a feed for the respective auctions, but the video feed being just a single still picture of the item with no video element (Rabenold: [0045]).

Regarding Claims 11 and 19: Claims 11 and 19 recite substantially similar limitation as claim 1. Therefore, claims 11 and 19 are rejected under the same rationale as claim 1 above.

Regarding Claim 12: Claim 12 recites substantially similar limitation as claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.

Regarding Claim 13: Claim 13 recites substantially similar limitation as claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.
Regarding Claim 14: Claim 14 recites substantially similar limitation as claim 5. Therefore, claim 14 is rejected under the same rationale as claim 5 above.

Regarding Claim 15: Claim 15 recites substantially similar limitation as claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.


Claims 7 and 16 are  rejected under 35 U.S.C. 103 as being unpatnetable by the combination of Rabenold (US 20130179293 A1) and Alban (US 20070214075 A1), in view of Asnis (US 20140109144 A1).

Regarding Claim 7: The combination of Rabenold and Alban discloses the limitations of claim 1 above.
The combination does not explicitly teach degrading the streaming video from the second data feed to display the streaming video in a lower image quality as part of the second auction information. Notably, however, Rabenold does disclose the mini-bidding windows receiving the video at a slower rate (Rabenold: [0045]).
To that accord, Asnis does teach degrading the streaming video from the second data feed to display the streaming video in a lower image quality as part of the second auction information. Asnis teaches a secondary stream being played at a lower quality (lower resolution, frame rate, etc.) (Asnis: [0063]; see also: [0065]).
It would have obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the second stream being displayed in a lower image quality to the invention of the combination of Rabenold and Alban. One of ordinary skill in the art would have been motivated to do so in order to preserve network bandwidth (Asnis: [0065]).

Regarding Claim 16: Claim 16 recites substantially similar limitation as claim 7. Therefore, claim 16 is rejected under the same rationale as claim 7 above.
Claims 8-9, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatnetable by the combination of Rabenold (US 20130179293 A1) and Alban (US 20070214075 A1), in view of Woods (US 20130257749 A1).

Regarding Claim 8: The combination of Rabenold and Alban discloses the limitations of claim 1 above.
The combination does not explicitly teach a method comprising:
monitoring a calendar listing included in the second data feed; 
detecting a lot item ordered for auction a predetermined number of items prior to a lot of interest; and 
when the lot item ordered for auction the predetermined number of items prior to the lot of interest is detected, generating a notification alert presented through the menu GUI.
However, Woods does teach a method comprising:
monitoring a calendar listing included in the second data feed; 
detecting a lot item ordered for auction a predetermined number of items prior to a lot of interest; and 
when the lot item ordered for auction the predetermined number of items prior to the lot of interest is detected, generating a notification alert presented through the menu GUI.
Woods teaches creating a reminder for the user when the desired asset schedule at a future time is at a predetermined time before the scheduled time (Woods: [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the notification when the lot of interest is at a predetermined number of items until its scheduled time to the invention of the combination of Rabenold and Alban. One of ordinary skill in the art would have been motivated to do so in order to efficiently guide the user to locate desired content (Woods: [0002]).


Regarding Claim 9: The combination of Rabenold and Alban, in view of Woods discloses the limitations of claim 8 above.
Rabenold further discloses controlling a modification of the menu GUI that switches display of the second auction information into the main display section and display of the first auction information into the supplemental display section. Rabenold discloses an option where clicking on an inactive mini-bidding window can switch the auction to the main bidding screen (Rabenold: [0050]; see also: [0047]).

Regarding Claims 17 and 20: Claims 17 and 20 recite substantially similar limitation as claim 8. Therefore, claims 17 and 20 are rejected under the same rationale as claim 8 above.

Regarding Claim 18: Claim 18 recites substantially similar limitation as claim 9. Therefore, claim 18 is rejected under the same rationale as claim 9 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatnetable by the combination of Rabenold (US 20130179293 A1) and Alban (US 20070214075 A1), in view of Ciulla (US 20140372243 A1).

Regarding Claim 10: The combination of Rabenold and Alban discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the notification alert is one of a voice alert, a pop- up window, or visual alert included within the supplemental display section. Notably, however, Rabenold does disclose prompting the user to change the state of a bidding window when a certain condition is met (Rabenold: [0047]).
To that accord, Ciulla does teach wherein the notification alert is one of a voice alert, a pop- up window, or visual alert included within the supplemental display section. Examiner notes that Applicant recites is one of in the claim. Ciulla teaches notifications related to a particular auction in the form of a pop-up (Ciulla: [0054]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takata (US 20140379494 A1): Takata discloses an auction apparatus that presents multiple auctions on an interface for ad slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625